                           IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION
                               CASE NO. 3:16-cv-00695-FDW-DCK


 BARONIUS PRESS, LTD.,                             )
                                                   )
         Plaintiff,                                )
                                                   )                STIPULATION OF
 v.                                                )                   DISMISSAL

                                                   )
 SAINT BENEDICT PRESS LLC,                         )
                                                   )
         Defendant.                                )
       Pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(ii) Baronius Press, Ltd. and Saint

Benedict Press, LLC hereby stipulate to the dismissal of this action with prejudice.

       Respectfully submitted this 3rd day of April, 2019.

 /s/ Mark W. Ishman
 Mark W. Ishman N.C. State Bar No. 27908                 /s/ Jonathan E. Buchan
 Attorney for Plaintiff                                  Jonathan E. Buchan, N.C. State Bar No. 8205
 Ishman Law Firm, P.C.
 9660 Falls of Neuse Road, Box 138-350                   /s/ Natalie D. Potter
 Raleigh, NC 27615                                       Natalie D. Potter, N.C. State Bar No. 34574
 Telephone: 919-468-3266                                 Attorneys for Defendant
 Email: mishman@ishmanlaw.com                            Essex Richards, P.A.
                                                         1701 South Blvd.
 /s/ Bikash Roy
                                                         Charlotte, NC 28203
 Bikash Roy, State Bar No. 28382
                                                         Telephone: (704) 377-4300
 Attorney for Plaintiff
                                                         Facsimile: (704) 372-1357
 P.O. Box 1215
                                                         Email: jbuchan@essexrichards.com
 Angier, NC 27501
                                                         Email: npotter@essexrichards.com
 Telephone: 919-215-8626
 Email: bikashroy02@gmail.com
 /s/ Kristin G. Garris
 Kristin G. Garris, State Bar No. 38767
 Attorney for Plaintiff
 Tannenbaum Helpern Syracuse & Hirschtritt, LLP
 900 Third Avenue
 New York, NY 10022
 Telephone: 212-508-6783
 Email: garris@thsh.com




      Case 3:16-cv-00695-FDW-DCK Document 110 Filed 04/03/19 Page 1 of 1
